Title: From Benjamin Franklin to John Adams, 22 April 1782
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, April 22. 1782.
Messrs. Fizeaux and Grand have lately sent me two Accounts of which they desire my Approbation. As they relate to Payments made by those Gentlemen of your acceptances of Bills of Exchange, your Approbation must be of more Importance than mine, you having more certain Knowledge of the affair. I therefore send them enclos’d to you, and request you would be pleas’d to compare them with your List of Acceptations, and return them to me with your Opinion, as they will be my Justification for advancing the money.

I am very happy to hear of the rapid Progress of your Affairs. They fear in England that the States will make with us an alliance offensive and deffensive; and the public Funds which they had puff’d up 4 or 5 per Cent, by the Hope of a separate Peace with Holland, are falling again. They fill their Papers continually with Lies to raise and fall the Stocks. It is not amiss that they should thus be left to ruin one another, for they have been very mischievous to the Rest of Mankind. I send enclosed a Paper, of the Veracity of which I have some doubt, as to the Form, but none as to the Substance, for I believe the Number of People actually scalp’d in this murdering War by the Indians to exceed what is mention’d in the Invoice, and that Muley Istmael (a happy Name for a Prince as obstinate as a Mule) is full as black a Tyrant as he is represented in Paul Jones’s pretended Letter: These being substantial Truths, the Form is to be considered as Paper and Pack-thread. If it were re-publish’d in England it might make them a little asham’d of themselves. I am very respectfully Your Excellency’s most obedient and most humble Servant
B Franklin
His Excy. John Adams Esqre.
 
Endorsed: Dr Franklin Ap. 22 ansd July 23. 1782
